AGREEMENT

        Frederic Richardson, (Seller), and David Weinreb, (Buyer) agree as
follows:

Mr. Weinreb is an accredited investor as defined by Rule 501(a) of the
Securities Act of 1933, and the Seller has all rights and authority to enter
into this Agreement.

The purchase price is $760,000.00 and shall be paid in cash at closing. Said
price represents the following:

Weinreb is buying directly from Frederic Richardson 1,400,000 class A shares of
Universal Life Holding Corporation, a Nevada public company fully reporting with
the SEC for the price of $160,000.00, to be paid to Richardson. Said purchase
price reflects the following:

$50,000.00 as earnest money deposit
$30,000.00 as Refund on corporate expenses
$35,000.00 as Partial payout on accrued salary
$45,000.00 to be paid for accrued salary

Weinreb shall pay $600,000 for the remaining 3,755,000 Class A shares.

Weinreb has infused 2,613,485 shares of Gasco Energy Inc. for 2,000,000
preferred shares of the company.

        There are six million shares authorized and approximately 2,245,000
outstanding, of which, Seller owns free and clear 1,400,000- titled in the name
of the Corporation (Universal Life Holding Corp.).

Universal Life Holding Corporation will have no assets or liabilities at
closing.

        Both sides understand and agree that immediately following execution of
this Agreement, the current Board of Universal shall withdraw and file all
appropriate state, Federal and agency filings to reflect said change and that
Weinreb shall immediately undertake all proper corporate actions commensurate
with this acquisition.

        Both sides understand and agree that Richardson shall immediately cause
to be filed an 8K reflecting a Change of the Board of Directors; an 8K
reflecting a Change of Ownership; an 8K reflecting corporate redomestication to
Nevada; an 8K relating to the infusion of Gasco securities as a significant
event; and a 10Q noting this Purchase Agreement.

        Mr. Weinreb avers that there are no outstanding legal issues or
disabilities which preclude his entry into or performance of his obligations
pursuant to this agreement and that he will furnish a copy of this agreement to
Mr. Bochetto, his attorney

        In receipt of good and valuable consideration, including, but not
limited to, the promises and covenants contained herein, receipt and sufficiency
of which is hereby acknowledged the parties hereto agree to the following terms
and conditions:

1.     Intent of the Parties. This Agreement concerns the purchase of certain
shares (the “Shares”) of a publicly traded corporation, Universal Life Holding
Corporation, (the “Company”) by David Weinreb.

(a)         Escrow Arrangements. Upon receipt by the escrow agent of both the
securities and $760,000, the escrow agent shall release said Acquisition Shares
to David Weinreb and transmit said $760,000 to Frederic Richardson at which time
no further obligations will be owed to Mr. Richardson or to the Corporation.


(b)         The 3,755,000 restricted shares will be issued at closing.


(c)         The Buyer agrees to pay all expenses for the acquisition to the firm
of David Price, which shall not be in excess of $5,000.


2.     Remedies for Default in Payment. In the event that the money, assets and
third party approvals are not received by November 3, 2004, then Frederic
Richardson shall have all escrowed securities returned to him and this Agreement
shall be deemed null and void.

3.     Indemnification of Escrow Agent. The Company, Frederic Richardson, and
David Weinreb shall indemnify and hold harmless the Escrow Agent from and
against all loss, damage or expense (including reasonable attorneys’ fees)
caused by or arising out of the good faith execution of his duties contained in
this Agreement.

4.     Frederic Richardson makes no representations or warrantees with regard to
the company or the stock and the Buyer hereby acknowledge that he/they are
accredited and sophisticated purchaser as defined by the SEC and have done their
own due diligence on the stock and the company.

5.     Binding Effect. This Agreement is binding upon the parties hereto and
their successors in interest, heirs and personal representatives.

6.     Choice of law. This Agreement shall be construed under the laws of the
State of Nevada.

7.     Arbitration. Any dispute arising hereunder shall be resolved pursuant to
binding arbitration under the then existing rules of the American Arbitration
Association before a panel of one arbitrator sitting in Washington DC.

8.     Amendments. This Agreement shall not be amended except by a further
writing executed by all parties hereto.

THIS AGREEMENT IS BINDING UPON THE PARTIES. IT IS AGREED THAT THIS DOCUMENT WILL
NOT VIOLATE ANY RULES OR REGULATIONS OF ANY STATE OR FEDERAL AUTHORITY, IF SO IT
SHALL BE DEEMED NULL AND VOID.

Reviewed and accepted on this ______ day of ________, 2004

UNIVERSAL LIFE HOLDING CORPORATION


BY: ___________________________
         Frederic Richardson
         President David Weinreb


         BY: ____________________
                           David Weinreb